Reed, C. J.
The plaintiff was in a proper proceeding enjoined from carrying on the business of selling intoxicating liquors in a certain designated building in the city of Clinton. Afterwards a complaint was filed in the court, charging him with a violation of the injunction. He was cited to appear before the court and show cause why he should not be punished for contempt. *188On the trial it was shown that he had, after the injunction, sold intoxicating liquors in the building named. In defense he showed that the liquors sold by him were purchased in the state of Illinois, and were transported to him in this state by a common carrier, and that he sold the same in the packages in which they were when he purchased them, and in which they were transported to this state. The court adjudged him to be in contempt, and entered judgment against him, imposing a fine and imprisonment. He thereupon sued out a writ of certiorari from this court, and in obedience to that mandate the trial judge has certified the record of the proceeding to us. The judgment of the lower court is in accord with our holding in the foregoing case of Collins v. Hills, ante, p. 181. The writ will therefore be
Dismissed.